IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00295-CR
 
Ex
parte Miguel Gomez
 
 
 

From the 66th District
Court
Hill County, Texas
Trial Court No. 36,514
 

MEMORANDUM  Opinion





 
            Miguel Gomez filed a writ of
habeas corpus which was denied by the trial court.  Gomez appealed that denial
but has now filed a motion requesting this Court to dismiss the appeal.  Gomez
personally signed the motion to dismiss.
            Accordingly, the appeal is
dismissed.  Tex. R. App. P.
42.2(a).
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Davis, and
            Justice
Scoggins
Appeal
dismissed 
Opinion
delivered and filed January 12, 2011
Do
not publish 
[CR25]